 

Exhibit 10.34

 

AGREEMENT OF CANCELLATION OF
INCENTIVE STOCK OPTIONS

 

This Agreement of Cancellation of Incentive Stock Options (“Cancellation
Agreement”) is entered into by and between Golden Enterprises, Inc., a Delaware
corporation (the “Company”), and Patty R. Townsend (the “Employee”) effective
this 18th day of July, 2016.

 

RECITALS

 

A.           On April 9, 2015, the Company and the Employee entered into an
Incentive Stock Option Agreement (“Option Agreement”) whereby the Company
granted to the Employee the right and option to purchase, pursuant to the terms
and conditions of the Option Agreement and the 2014 Long Term Incentive Plan
(“Plan”), an aggregate of 35,000 shares of the Company’s Common Stock at a price
of $3.84 per share (the “Company Stock Options”).

 

B.           The Company has entered into an Agreement and Plan of Merger
(“Merger Agreement”) as of July 18, 2016 with Utz Quality Foods, Inc. (“Parent”)
and Westminister Sub, Inc., a wholly-owned subsidiary of Parent (“Merger Sub”)
whereby Merger Sub will merge with and into the Company (the “Merger”) and the
separate corporate existence of Merger Sub will cease and the Company will
continue its corporate existence as the surviving corporation (the “Surviving
Corporation”).

 

C.           Under the terms of the Merger Agreement, the Company is required to
take all requisite action so that the Option Agreement and the Company Stock
Options, whether or not then vested or exercisable, are cancelled and converted
into the right of Employee to receive from Parent and the Surviving Corporation
an amount in cash, without interest, equal to the product of (x) the aggregate
number of shares of Company Common Stock subject to such Company Stock Option,
multiplied by (y) the excess, if any, of the Merger Consideration, as defined in
the Merger Agreement, over the per share exercise price of the Company Stock
Options, less any Taxes required to be withheld in accordance with the Merger
Agreement.

 

D.           In accordance therewith, the Company and Employee desire to cancel
the Option Agreement and the Company Stock Options and to convert the same into
the right of Employee to receive from Parent and the Surviving Corporation the
Stock Option Cancellation Price as hereinafter defined.

 

NOW, THEREFORE, it is agreed as follows:

 

1.           The above Recitals are true and correct.

 

2.           At the Effective Time of the Merger, as defined in the Merger
Agreement, the Option Agreement and all Company Stock Options granted thereunder
and under the Plan to Employee, whether or not then vested or exercisable, are
hereby cancelled and converted into the right of Employee to receive from Parent
and the Surviving Corporation pursuant to the terms of the Merger Agreement, an
amount in cash, without interest, equal to the product of (x) the aggregate
number of shares of Company Common Stock subject to such Company Stock Options,
multiplied by (y) the excess, if any, of the Merger Consideration, as defined in
the Merger Agreement, over the per share exercise price of such Company Stock
Options (the “Stock Option Cancellation Price”), less any Taxes required to be
withheld in accordance with the Merger Agreement. For example, if the Merger
under the Merger Agreement is consummated, the Stock Option Cancellation Price
will be $285,600.00.

 

 

 

 

3.          The Employee shall look solely to the Parent and the Surviving
Corporation for payment of the Stock Option Cancellation Price.

 

4.          The Parent and the Surviving Corporation shall pay to the Employee
the Stock Option Cancellation Price, less any Taxes required to be withheld in
accordance with the Merger Agreement, as promptly as reasonably practicable
after the Effective Time, as defined in the Merger Agreement. The Employee
understands and agrees that the Stock Option Cancellation Price shall be subject
to ordinary income taxes, and agrees to forego any favorable tax treatment which
may have been anticipated or described in any Option Agreement.

 

5.          Employee agrees that the payments Employee receives pursuant to this
Cancellation Agreement are in full satisfaction of any rights Employee may have
under the Option Agreement and the Plan. Employee therefore releases and forever
discharges the Company, the Parent, the Merger Sub and their respective past and
present parents, subsidiaries, divisions and related and affiliated
organizations, and their respective officers, shareholders, directors,
attorneys, agents, servants and employees and their respective successors, heirs
and assigns from any causes of action, claims, debts, accounts, controversies,
sums of money, contracts, promises, agreements, judgments, demands, and
liabilities of any kind or nature whatsoever in law, in equity, or otherwise,
whether known or unknown, asserted or unasserted, relating in any way to
Employee’s rights under the Option Agreement and the Plan.

 

6.          Employee hereby represents and acknowledges that Employee has had
the opportunity to consult with an attorney of his/her choosing before signing
this Cancellation Agreement; and the consideration provided Employee under this
Cancellation Agreement is sufficient to support the releases provided by him/her
under this Cancellation Agreement and is greater than Employee would be entitled
to receive if he/she did not sign this Cancellation Agreement. Employee
understands that Employer regards the representations made by him/her as
material and that Employer is relying on these representations in entering into
this Cancellation Agreement

 

7.          The terms of this Cancellation Agreement shall be interpreted under
and consistently with the laws of Alabama and federal law and to the fullest
extent permitted by law the federal and/or state courts within Alabama shall
have exclusive jurisdiction over any claims arising out of this Cancellation
Agreement.

 

8.          If any court of competent jurisdiction invalidates any part of this
Cancellation Agreement, then the court making such determination shall have the
right to modify this Cancellation Agreement and in its reduced form this
Cancellation Agreement shall be enforceable to the fullest extent permitted by
law. If any provision or part of a provision of this Cancellation Agreement is
held to be invalid or unenforceable, such provision shall be severed from this
Cancellation Agreement and the remaining provisions shall remain in full force
and effect. This paragraph shall be interpreted to give the fullest possible
effect to Employee’s release of claims.

 

 

 

 

9.          This Cancellation Agreement states the whole agreement between the
parties as to its terms and supersedes all prior or contemporaneous agreements,
offers, representations, negotiations or discussions with respect to such
subject matter. Any changes to this Cancellation Agreement must be in writing
and signed by both parties.

 

10.        This Cancellation Agreement is conditioned upon and subject to the
terms of and the implementation and closing of the Merger Agreement. In the
event the Merger Agreement is not implemented and closed, this Cancellation
Agreement shall be null and void and the Company Stock Options shall continue to
be fully effective.

 

  GOLDEN ENTERPRISES, INC.         By: /s/Mark W. McCutcheon     Mark W.
McCutcheon     Its Chairman

 

ATTEST:         By: /s/Patty R. Townsend     Patty R. Townsend     Its Secretary
 

 

  /s/Patty R. Townsend   EMPLOYEE

 

 

